Slip Op. 00 - 148

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - x
CRESCENT FOUNDRY CO. PVT. LTD. et al.,
                                       :
                          Plaintiffs,
                                       :
                 v.
                                       :
UNITED STATES,                            :   Court No. 95-09-01239

                             Defendant,   :
                 -and-
                                          :
ALHAMBRA FOUNDRY INC. et al.,
                                          :
                 Intervenor-Defendants.
                                          :
- - - - - - - - - - - - - - - - - - -     x
                             Memorandum & Order

[Upon plaintiffs' renewed motion, remand to
 the International Trade Administration.]

                                              Dated: November 9, 2000

     Cameron & Hornbostel LLP (Dennis James, Jr.) for the plain-
tiffs.

     David W. Ogden, Assistant Attorney General; David M. Cohen,
Director, and Velta A. Melnbrencis, Assistant Director, Commer-
cial Litigation Branch, Civil Division, U.S. Department of Jus-
tice; and Office of Chief Counsel for Import Administration, U.S.
Department of Commerce (Robert E. Nielsen), of counsel, for the
defendant.

     Collier Shannon Scott, PLLC (Paul C. Rosenthal and Robin H.
Gilbert) for the intervenor-defendants.


          AQUILINO, Judge:    The court is in receipt of a sub-

mission by the International Trade Administration, U.S. Depart-

ment of Commerce ("ITA"), encaptioned Final Results of Redeter-

mination on Remand and stated to be pursuant to the slip opinion
00-21, 24 CIT       (Feb. 18, 2000), filed herein, familiarity with
Court No. 95-09-01239                                       Page 2

which is presumed.   This submission, which will be referred to

hereinafter as the "May 2000 Remand Results", is summarized by

the agency (at pages 1 and 19), in part, as follows:

     . . . Pursuant to the Court's remand instructions,
     the Department has recalculated the program rates
     for the subsidies conferred under section 80HHC of
     India's Income Tax Act (80HHC) and the company-spe-
     cific total ad valorem rates. We have recalculated
     the rates, in conformity with the CAFC's September
     8, 1998 opinion in Kajaria, using a methodology
     which ensures 1) that there is no "double-counting"
     of the subsidies that were provided in the form of
     Cash Compensatory Support (CCS) over-rebates and 2)
     that there is no countervailing of International
     Price Reimbursement Scheme (IPRS) rebates provided
     with respect to non-subject castings. Finally, we
     have recalculated the all-others rate and determined
     the company-specific total ad valorem rates pursuant
     to the CAFC's . . . opinion.

                             *   *   *
          The Department has recalculated the subsidy rates
     of the 80HHC program pursuant to the instructions of
     the CIT and in conformance with the opinion of the CAFC.


          The plaintiffs deny this representation in lengthy

written comments which culminate in a request that this court

     (1) find that an adjustment for CCS over-rebates should
     be made in this review; (2) find that an adjustment for
     IPRS received by UMA Iron & Steel Co. should be made;
     (3) find that the Remand Results do not eliminate ei-
     ther the IPRS or the double-counting of the CCS over-
     rebates from the Section 80HHC subsidy, and, (4) . . .
     remand this matter with instructions that Commerce re-
     do the calculations to correctly implement the CAFC's
     and this Court's prior instructions.1


     1
       Plaintiffs' comments are accompanied by a motion for oral
argument, which need not be granted, given the excellence of the
written submissions on the issues by all parties; ergo, that mo-
tion is hereby denied.
Court No. 95-09-01239                                       Page 3


           In Kajaria Iron Castings Pvt. Ltd. v. United States,

Slip Op. 00-147 (Nov. 9, 2000), this court was constrained to

remand peremptorily the ITA's Final Results of Redetermination
on Remand, dated May 24, 2000 and filed in that related case,

on the ground that that redetermination had not eliminated the

influence of the IPRS or CCS rebates on the calculation of any

§80HHC subsidy.


           Since the May 2000 Remand Results filed herein are

based upon the same agency reasoning, the same relief is neces-

sary.   Hence, for the reasons stated in slip op. 00-147 in Ka-

jaria, this case is hereby remanded to the ITA for recalculation
of the §80HHC subsidy by subtracting the IPRS rebates and CCS

over-rebates from taxable income before determining any §80HHC

benefit.

           The defendant may have 30 days to carry out this remand

and to report the results thereof to the court.

           So ordered.

Dated: New York, New York
       November 9, 2000


                                 ________________________________
                                              Judge